
	
		I
		111th CONGRESS
		2d Session
		H. R. 4527
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Driehaus
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  require certain campaign-related communications paid for by a corporation or
		  labor organization to include a statement identifying the chief executive
		  officer of the corporation or the president of the labor organization, and for
		  other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Corporate and Labor Electioneering
			 Advertisement Reform Act or the CLEAR Act.
		2.Statements
			 Included in Campaign-Related Communications Funded by Corporations or Labor
			 Organizations
			(a)Requiring
			 Statement Identifying Head of Corporation or OrganizationSection 318(d) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441d(d)) is amended—
				(1)in paragraph (2),
			 by striking Any communication and inserting Except as
			 provided in paragraph (3), any communication; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Special rules
				for communications paid for by corporations or labor organizations
							(A)Disclosure
				statement requiredAny
				communication described in paragraph (3) of subsection (a) which is a corporate
				communication or a labor organization communication and which is transmitted
				through radio or television shall include, in addition to the requirements of
				that paragraph, the disclosure statement described in subparagraph (C).
							(B)Method of
				conveyance of statement
								(i)Communications
				transmitted through radioIn
				the case of a communication to which this paragraph applies which is
				transmitted through radio, the disclosure statement described in subparagraph
				(C) shall be made by audio in a clearly spoken manner by the applicable
				individual.
								(ii)Communications
				transmitted through televisionIn the case of a communication to which
				this paragraph applies which is transmitted through television, the disclosure
				statement described in subparagraph (C) shall be conveyed by an unobscured,
				full-screen view of the applicable individual, or by the applicable individual
				making the statement in voice-over accompanied by a clearly identifiable
				photograph or similar image of the individual. The statement, together with a
				clearly readable logo of the corporation or labor organization (as the case may
				be), if any, shall also appear in writing at the end of the communication in a
				clearly readable manner with a reasonable degree of color contrast between the
				background and the printed statement and logo, for a period of at least 4
				seconds.
								(C)Disclosure
				statement describedThe disclosure statement described in this
				subparagraph is the following: I am _______, and _______ paid for this
				advertisement and approves its contents., with—
								(i)the first blank to
				be filled in with the name and title of the applicable individual; and
								(ii)the second blank
				to the filled in with the name of the corporation (in the case of a corporate
				communication) or the name of the labor organization (in the case of a labor
				organization communication).
								(D)DefinitionsIn
				this paragraph—
								(i)the term applicable individual
				means the chief executive officer of a corporation (with respect to a corporate
				communication) or the highest ranking officer of a labor organization (with
				respect to a labor organization communication);
								(ii)the term
				corporate communication means a communication paid for in whole or
				in part by a corporation, other than a communication paid for in whole by a
				separate segregated fund established by a corporation under section
				316(b)(2)(C); and
								(iii)the term labor organization
				communication means a communication paid for in whole or in part by a
				labor organization, other than a communication paid for in whole by a separate
				segregated fund established by a labor organization under section
				316(b)(2)(C).
								.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to communications made on or after the date of the enactment of this
			 Act.
			
